         Case 2:20-cv-02021-JWL Document 12 Filed 10/14/20 Page 1 of 8




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


GAYE RAYNAE A.,1                       )
                                       )
                  Plaintiff,           )
                                       )                 CIVIL ACTION
v.                                     )
                                       )                 No. 20-2021-JWL
ANDREW M. SAUL,                        )
Commissioner of Social Security,       )
                                       )
                  Defendant.           )
 ______________________________________)



                            MEMORANDUM AND ORDER


       Plaintiff seeks review of a decision of the Commissioner of Social Security

denying Disability Insurance Benefits (DIB) pursuant to sections 216(i) and 223 of the

Social Security Act, 42 U.S.C. §§ 416(i) and 423 (hereinafter the Act). Finding error in

the Administrative Law Judge’s (ALJ) evaluation of the state agency medical

consultants’ opinions, the court ORDERS that the Commissioner’s final decision shall be

REVERSED and that judgment shall be entered pursuant to the fourth sentence of 42

U.S.C. § 405(g) REMANDING the case for further proceedings consistent herewith.

I.     Background




1
 The court makes all its “Memorandum and Order[s]” available online. Therefore, in the
interest of protecting the privacy interests of Social Security disability claimants, it has
determined to caption such opinions using only the initial of the Plaintiff’s last name.
         Case 2:20-cv-02021-JWL Document 12 Filed 10/14/20 Page 2 of 8




       Plaintiff protectively filed an application for DIB on June 1, 2016. (R. 11, 233).

After exhausting administrative remedies before the Social Security Administration

(SSA), Plaintiff filed this case seeking judicial review of the Commissioner’s decision

pursuant to 42 U.S.C. § 405(g). (Doc. 1). Plaintiff claims the ALJ erred in assessing

residual functional capacity (RFC) both with respect to her mental limitations and her

physical limitations and erred in applying the three-phase analysis required at step four of

the sequential evaluation process.

       The court’s review is guided by the Act. Wall v. Astrue, 561 F.3d 1048, 1052

(10th Cir. 2009). Section 405(g) of the Act provides that in judicial review “[t]he

findings of the Commissioner as to any fact, if supported by substantial evidence, shall be

conclusive.” 42 U.S.C. § 405(g). The court must determine whether the ALJ’s factual

findings are supported by substantial evidence in the record and whether he applied the

correct legal standard. Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007); accord,

White v. Barnhart, 287 F.3d 903, 905 (10th Cir. 2001). “Substantial evidence” refers to

the weight, not the amount, of the evidence. It requires more than a scintilla, but less

than a preponderance; it is “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971); see

also, Wall, 561 F.3d at 1052; Gossett v. Bowen, 862 F.2d 802, 804 (10th Cir. 1988).

Consequently, to overturn an agency’s finding of fact the court “must find that the

evidence not only supports [a contrary] conclusion, but compels it.” I.N.S. v. Elias-

Zacarias, 502 U.S. 478, 481, n.1 (1992) (emphases in original).



                                             2
         Case 2:20-cv-02021-JWL Document 12 Filed 10/14/20 Page 3 of 8




       The court may “neither reweigh the evidence nor substitute [its] judgment for that

of the agency.” Bowman v. Astrue, 511 F.3d 1270, 1272 (10th Cir. 2008) (quoting

Casias v. Sec’y of Health & Human Servs., 933 F.2d 799, 800 (10th Cir. 1991)); accord,

Hackett v. Barnhart, 395 F.3d 1168, 1172 (10th Cir. 2005); see also, Bowling v. Shalala,

36 F.3d 431, 434 (5th Cir. 1994) (The court “may not reweigh the evidence in the record,

nor try the issues de novo, nor substitute [the Court’s] judgment for the

[Commissioner’s], even if the evidence preponderates against the [Commissioner’s]

decision.”) (quoting Harrell v. Bowen, 862 F.2d 471, 475 (5th Cir. 1988)). Nonetheless,

the determination whether substantial evidence supports the Commissioner’s decision is

not simply a quantitative exercise, for evidence is not substantial if it is overwhelmed by

other evidence or if it constitutes mere conclusion. Gossett, 862 F.2d at 804-05; Ray v.

Bowen, 865 F.2d 222, 224 (10th Cir. 1989).

       The Commissioner uses the familiar five-step sequential process to evaluate a

claim for disability. 20 C.F.R. § 404.1520; Wilson v. Astrue, 602 F.3d 1136, 1139 (10th

Cir. 2010) (citing Williams v. Bowen, 844 F.2d 748, 750 (10th Cir. 1988)). “If a

determination can be made at any of the steps that a claimant is or is not disabled,

evaluation under a subsequent step is not necessary.” Wilson, 602 F.3d at 1139 (quoting

Lax, 489 F.3d at 1084). In the first three steps, the Commissioner determines whether

claimant has engaged in substantial gainful activity since the alleged onset, whether she

has a severe impairment(s), and whether the severity of her impairment(s) meets or

equals the severity of any impairment in the Listing of Impairments (20 C.F.R., Pt. 404,

Subpt. P, App. 1). Williams, 844 F.2d at 750-51. After evaluating step three, the

                                             3
         Case 2:20-cv-02021-JWL Document 12 Filed 10/14/20 Page 4 of 8




Commissioner assesses claimant’s RFC. 20 C.F.R. § 404.1520(e). This assessment is

used at both step four and step five of the sequential evaluation process. Id.

       The Commissioner next evaluates steps four and five of the process—determining

at step four whether, considering the RFC assessed, claimant can perform her past

relevant work; and at step five whether, when also considering the vocational factors of

age, education, and work experience, she is able to perform other work in the economy.

Wilson, 602 F.3d at 1139 (quoting Lax, 489 F.3d at 1084). In steps one through four the

burden is on Plaintiff to prove a disability that prevents performance of past relevant

work. Blea v. Barnhart, 466 F.3d 903, 907 (10th Cir. 2006); accord, Dikeman v. Halter,

245 F.3d 1182, 1184 (10th Cir. 2001); Williams, 844 F.2d at 751 n.2. At step five, the

burden shifts to the Commissioner to show that there are jobs in the economy which are

within the RFC previously assessed. Id.; Haddock v. Apfel, 196 F.3d 1084, 1088 (10th

Cir. 1999). Remand is necessary because the court finds error in the ALJ’s RFC

assessment. On remand it will be necessary for the Commissioner, at least, to reassess

RFC and reevaluate steps four and five of the sequential process. Therefore, the court

may not provide an advisory opinion regarding the other errors alleged by Plaintiff.

Plaintiff may make her other arguments to the Commissioner on remand.

II.    Discussion

       Plaintiff acknowledges the ALJ accorded significant weight to the opinions of the

state agency medical consultants, Dr. McCall, Dr. Griffith, Dr. Cross, and Dr. Richmond.

(Pl. Br. 15). She notes that the ALJ, however, limited her “to standing and/or walking 2

hours rather than the 6 opined by” the state agency consultants. Id. She points out the

                                             4
         Case 2:20-cv-02021-JWL Document 12 Filed 10/14/20 Page 5 of 8




ALJ “did not include Dr. McCall’s opinions [Plaintiff] should avoid concentrated

exposure to extreme heat, humidity, noise, fumes, odors, dusts, gases, poor ventilation,

etc.” (Pl. Br. 15). She argues,

       The ALJ did not explain why, having given Dr. McCall’s opinions
       “significant” weight, he adopted some portions of the opinion but not
       others. SSR 96-8p requires the ALJ to explain how any material
       inconsistencies or ambiguities in the evidence were considered and
       resolved. If the RFC conflicts with an opinion from a medical source, the
       ALJ must explain why the opinion was not adopted.

Id. (citing Haga v. Astrue, 482 F.3d 1205, 1208 (10th Cir. 2007); Winfrey v. Chater, 92

F.3d 1017, 1025 (10th Cir. 1996); Grotendorst v. Astrue, 370 F. App’x 879, 883-84 (10th

Cir. 2010)).

       The Commissioner argues that, “to the extent the ALJ did not adopt portions of

Dr. McCall’s opinion the ALJ found that she was more limited than Dr. McCall opined

(e.g., could only stand and walk two hours per workday, as opposed to the six hours Dr.

McCall set forth) …, [Plaintiff’s] argument falls flat.” (Comm’r Br. 7-8). This is so, in

the Commissioner’s view, because it is not reversible error to temper a medical opinion

to the benefit of a claimant, and because the ALJ accorded significant, not controlling,

weight to Dr. McCall’s opinion and was not required to adopt it in toto. Id. at 8.

       In her Reply Brief, Plaintiff points out the Commissioner’s argument ignores that

the ALJ’s decision did not temper, but omitted, Dr. McCall’s limitation to “avoid

concentrated exposure to extreme heat, humidity, noise, fumes, odors, dusts, gases, poor

ventilation, etc.” (Reply 5). She argues the ALJ did not explain why he did not adopt the

portion of Dr. McCall’s opinion which conflicts with the RFC assessed. Id.


                                             5
           Case 2:20-cv-02021-JWL Document 12 Filed 10/14/20 Page 6 of 8




       A.      Standard for Explaining an Opinion’s Impact on RFC

       The Commissioner issued Social Security Ruling (SSR) 96-8p “[t]o state the

Social Security Administration’s policies and policy interpretations regarding the

assessment of residual functional capacity (RFC) in initial claims for disability benefits.”

West’s Soc. Sec. Reporting Serv., Rulings 143 (Supp. 2019). The ruling includes

narrative discussion requirements for the RFC assessment. Id. at 149. The discussion is

to cite specific medical facts and nonmedical evidence to describe how the evidence

supports each conclusion, discuss how the plaintiff can perform sustained work activities,

and describe the maximum amount of each work activity the plaintiff can perform. Id.

The discussion must include an explanation how any ambiguities and material

inconsistencies in the evidence were considered and resolved. Id. If the ALJ’s RFC

assessment conflicts with a medical source opinion, the ALJ must explain why he did not

adopt the opinion. Id. at 150.

       B.      The ALJ’s RFC Explanation

       The ALJ found Plaintiff

       has the residual functional capacity to lift and carry up to ten pounds
       occasionally and lift or carry less than ten pounds frequently, stand and/or
       walk for two hours out of an eight-hour workday, and sit for six hours out
       of an eight-hour workday. The claimant should be allowed to sit, stand or
       walk alternatively, provided that this person is off task less than 10% of the
       work period. The claimant should never climb ladders, ropes and scaffolds;
       and can occasionally climb ramps and stairs, balance, stoop, kneel, crouch
       and crawl. The claimant can frequently reach overhead, in all other
       directions, handle, finger and feel bilaterally. The claimant should never
       work at unprotected heights or with moving mechanical parts; and can
       occasionally work in vibration and extreme cold.

(R. 17).

                                             6
            Case 2:20-cv-02021-JWL Document 12 Filed 10/14/20 Page 7 of 8




          He discussed the state agency medical consultants’ opinions:

          Regarding the medical opinions, the State [sic] agency medical consultants
          opined that the claimant could perform a range of light work with postural
          limitations (Exhibit B2A/B4A/B7F/B8F [(R. 122-32, 134, 444-47)]).
          These opinions were rendered after a review of the medical record and
          consistent with physical examinations and treatment as discussed herein.
          They are also consistent with the claimant’s activities of daily living and
          testimony that she can walk 1 block before needs to rest [sic], drives, and
          goes to the store once a week. Therefore, I afford the opinion significant
          weight. However, based ongoing issues with chronic pain, I have reduced
          the claimant to 2 hours walking and standing and limited the claimant from
          all hazards due to her severe physical impairments.

Id. 19.

          C.     Analysis

          As Plaintiff’s Brief suggests, Dr. McCall reviewed the evidence at the initial level

and opined Plaintiff should avoid concentrated exposure to extreme cold, extreme heat,

humidity, noise, vibration, hazards, and fumes, orders, dust, gasses, poor ventilation, etc.

(R. 130). Dr. Griffith, on the other hand, the physician who reviewed the evidence at the

reconsideration level, opined Plaintiff should avoid concentrated exposure only to

extreme cold, vibration, and hazards. (R. 146-47). The ALJ did not distinguish between

the opinions of Dr. McCall and Dr. Griffin. However, as Plaintiff argues, the opinions

are materially different in that Dr. McCall opined Plaintiff should avoid concentrated

exposure to extreme heat, humidity, noise, and fumes, orders, dust, gasses, poor

ventilation, etc. in addition to the extreme cold, vibration, and hazards opined by Dr.

Griffin and assessed by the ALJ. Dr. Griffin stated she had reviewed the entire file, she

discussed the additional evidence submitted on reconsideration, and she concluded

Plaintiff’s “reported restrictions are not supported by the clinical evidence of her reported

                                                7
         Case 2:20-cv-02021-JWL Document 12 Filed 10/14/20 Page 8 of 8




capabilities. The [plaintiff] is capable of performing activities as outlined.” (R. 148).

Dr. Griffin explained that she opined environmental limitations because Plaintiff “reports

cold makes her pain worse,” id. at 147, but she did not explain why she did not adopt the

same environmental limitations as Dr. McCall, who, notably, did not specifically explain

her environmental limitations. Id. at 130.

       The ALJ did not discuss this evidentiary ambiguity but accorded significant

weight to the opinions of the state agency medical consultants as a unit. Id. at 19.

Perhaps the ALJ did not notice this difference in the opinions because it was not

discussed by Dr. Griffin in her reconsideration review. In any case, the failure to address

this issue in the decision constitutes a failure to follow the applicable legal standard both

to resolve ambiguities and material inconsistencies in the evidence and to explain why he

did not adopt a medical opinion which conflicts with the RFC he assessed.

       Remand is necessary to apply the standard properly.

       IT IS THEREFORE ORDERED that the Commissioner’s final decision shall be

REVERSED and that judgment shall be entered pursuant to the fourth sentence of 42

U.S.C. § 405(g) REMANDING the case for further proceedings consistent herewith.

       Dated October 14, 2020, at Kansas City, Kansas.




                                               s:/ John W. Lungstrum
                                               John W. Lungstrum
                                               United States District Judge



                                              8
